             Case 5:20-cv-00250-G Document 37 Filed 08/20/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

1. TERRY CRONKITE,                            )
                                              )
                Plaintiff,                    )
v.                                            )      Case No. CIV-20-250-G
                                              )
1. STATE OF OKLAHOMA, ex rel,                 )
   OKLAHOMA ATTORNEY GENERAL,                 )
                                              )
                                              )
                 Defendants.                  )

                         PLAINTIFF’S EXPERT WITNESS LIST

          COMES NOW THE PLAINTIFF and identifies the following list of experts:

 No.       EXPERT WITNESS                                 TESTIMONY
  1. Dr. Michael A. Scherlag MD           Dr. Scherlag is both a fact and expert
     Oklahoma Heart Hospital              witness, is not retained as an expert and is not
     4050 W Memorial Road                 required to provide an expert witness report.
     Oklahoma City, OK 73120              Dr. Scherlag would testify to Plaintiff’s
     (405) 608-3800                       coronary      artery      disease,     essential
                                          hypertension, hyperlipidemia and related
                                          heart conditions, development of new onset
                                          symptoms of such conditions including
                                          discomfort, as well as the mitigating
                                          measures taken to treat the Plaintiff including
                                          stress tests, cardiac catherization and a
                                          coronary artery bypass graft. This witness is
                                          expected to testify to his concerns that
                                          transferring Plaintiff to the OBN position
                                          would stress and aggravate Plaintiff’s
                                          medical conditions.
     2.   Mark R. Bodenhamer MD           Dr. Bodenhamer is both a fact and expert
          Oklahoma Heart Hospital         witness, is not retained as an expert and is not
          4050 W Memorial Road            required to provide an expert witness report.
          Oklahoma City, OK 73120         Dr. Bodenhamer would testify to Plaintiff’s
          (405) 608-3800                  coronary      artery      disease,     essential
                                          hypertension, hyperlipidemia and related
                                          heart conditions, development of new onset
                                          symptoms of such conditions including
                                          discomfort, as well as the mitigating
                                          measures taken to treat the Plaintiff including

                                          1
          Case 5:20-cv-00250-G Document 37 Filed 08/20/21 Page 2 of 2




                                            stress tests, cardiac catherization and a
                                            coronary artery bypass graft. This witness is
                                            expected to testify to his concerns that
                                            transferring Plaintiff to the OBN position
                                            would stress and aggravate Plaintiff’s
                                            medical conditions.


       RESPECTFULLY SUBMITTED THIS 20TH DAY OF AUGUST 2021.

                                                 HAMMONS, HURST & ASSOCIATES

                                                 /s/ Mark Hammons
                                                 Mark Hammons, OBA #3784
                                                 Amber L. Hurst, OBA # 21231
                                                 325 Dean A. McGee Avenue
                                                 Oklahoma City, Oklahoma 73102
                                                 Telephone: (405) 235-6100
                                                 Facsimile: (405) 235-6111
                                                 amber@hammonslaw.com
                                                 Counsel for Plaintiff


                            CERTIFICATE OF SERVICE

      A true copy of the foregoing was filed and served by use of this Court’s ECF
system of filing and service to the opposing counsel below listed on this 20th day of
August 2021.

Victor F. Albert, OBA # 12069
Justin P. Grose, OBA # 31073
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
The Heritage Building
621 N Robinson Ave., Suite 40
Oklahoma City, Oklahoma 74102
Telephone: (405) 546-3755 (Vic Albert direct line)
Telephone: (405) 546-3758 (Justin Grose direct line)
Facsimile: (405) 546-3775
Victor.Albert@oletree.com
Justin.Grose@oletree.com
Attorneys for Defendant


                                          /s/ Mark Hammons

                                             2
